COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 BRUCE SHREWSBURY,                             §
                                                              No. 08-13-00364-CV
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                        County Court at Law Number Six
 BAN CHU POR a/k/a FRANK POR,                  §
                                                            of El Paso County, Texas
                  Appellee.                    §
                                                             (TC#2012-DCV04318)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. It

appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes no

other order with respect thereto.    We further order this decision be certified below for

observance.

       IT IS SO ORDERED THIS 24TH DAY OF JUNE, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.